This is filed pursuant to Rule 497(c). File No. 333-143669. Prospectus September 19, 2007 PROSPECTOR FUNDS, INC. PROSPECTOR CAPITAL APPRECIATION FUND PROSPECTOR OPPORTUNITY FUND www.prospectorfunds.com A family of value oriented mutual funds The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. Investment Products Offered Are Not FDIC Insured May Lose Value Are Not Bank Guaranteed ABOUT THIS PROSPECTUS Prospector Capital Appreciation Fund (the “Capital Appreciation Fund”) and Prospector Opportunity Fund (the “Opportunity Fund”) (each a “Fund” and together the “Funds”) are separate series of Prospector Funds, Inc. (the “Company”), a mutual fund family that offers separate investment portfolios. The portfolios have individual investment goals and strategies. This prospectus gives you important information about the Funds that you should know before investing.Please read this prospectus and keep it for future reference. This prospectus has been arranged into different sections so that you can easily review this important information. For detailed information about the Funds, please see: CONTENTS INVESTMENT OBJECTIVE AND STRATEGIES 3 Capital Appreciation Fund 3 Opportunity Fund 5 FEES AND EXPENSES OF THE FUNDS 7 MORE INFORMATION ON INVESTMENT POLICIES, PRACTICES AND RISKS 9 MANAGEMENT 13 Capital Appreciation Fund 13 Opportunity Fund 13 DIVIDENDS, DISTRIBUTIONS AND SHAREHOLDER TAXES 15 SHAREHOLDER INFORMATION 16 Please note your application and investment check or wire must be received by September 28, 2007 to receive the opening net asset value of $15.00. If received after that date, you will receive the next calculated net asset value after receipt. Any monies received before that date will be held in escrow without interest and invested on September 28, 2007. PROSPECTOR FUNDS, INC. INVESTMENT OBJECTIVE AND STRATEGIES Investment Objective CAPITAL APPRECIATION FUND The investment objective of the Capital Appreciation Fund is capital appreciation. Main Investment Strategies Under normal market conditions the Capital Appreciation Fund invests primarily in a variety of equity and equity-relatedsecurities, including common stocks, convertible preferred and convertible debt securities.The Capital Appreciation Fund attempts to buy investments priced to generate long-term total returns significantly above those of general stock indices and U.S. treasuries.Using a value orientation, the Investment Manager will invest in positions in the U.S. and other developed markets.The Investment Manager’s investment strategy consists of bottom-up fundamental value analysis with an emphasis on balance sheet strength.Qualitative factors will also be considered, including quality of management, quality of product or service, overall franchise or brand value, composition of the board of directors, and the uniqueness of the business model.The Investment Manager looks for the presence of a catalyst to improve internal performance, such as a change in management, a new management incentive program closely linked to the price of the stock, the sale of an underperforming asset or business unit, or a positive change in industry fundamentals. The Investment Manager believes that fundamental analysis can identify undervalued investment opportunities.Substantial gains are possible whenever a security’s price does not accurately reflect future cash flow and earnings power or where current or future asset values have not been fully recognized.The Investment Manager believes that risk can be managed through a careful selection process that focuses on the relationship between the actual market price of a security and the intrinsic value of which the security represents an interest. The investment program of the Capital Appreciation Fund will focus on value.The Investment Manager believes that value will typically be manifest in one of four ways: (i) cheap underlying assets as measured by analytical techniques such as private market value, replacement cost, or mark to market; (ii) attractive corporate financial characteristics such as free cash flow yield, dividend yield and price/earnings (P/E) ratio; (iii) depressed stock price (often known as contrarian investing); and (iv) companies with growth characteristics selling substantially less expensive compared to their own history or other similar growers.Suitable securities often look attractive on more than one measure of value. Once a company is identified as a potential investment, the Investment Manager examines the capital structure to determine whether any attractive convertible securities are outstanding.In general, convertible securities: (i) have higher yields than common stocks but lower yields than comparable non-convertible securities, (ii) may be subject to less fluctuation in value than the underlying stock because of their income and redemption features, and (iii) provide potential for capital appreciation if the market price of the underlying common stock increases (and in those cases may be thought of as “equity substitutes”).Because of the conversion feature, the price of a convertible security will normally vary in some proportion to changes in the price of the underlying common stock. The underlying equity need not be a value situation if the downside is well protected by the bond-like characteristics of the particular convertible security. The distressed securities in which the Capital Appreciation Fund may invest include all types of debt obligations such as corporate bonds, debentures, notes, municipal bonds and, to the extent permitted by applicable laws and regulations, securities issued by troubled foreign issuers, including foreign governments. In pursuit of its value-oriented strategy, the Capital Appreciation Fund will invest without regard to market capitalization. The Capital Appreciation Fund may also engage in currency transactions as well as transactions involving the purchase and sale of options on securities and other types of derivatives. BECAUSE THE SECURITIES THE CAPITAL APPRECIATION FUND HOLDS FLUCTUATE IN PRICE, THE VALUE OF YOUR INVESTMENT IN THE CAPITAL APPRECIATION FUND WILL GO UP AND DOWN. YOU COULD LOSE MONEY. 3 Principal Risks The Capital Appreciation Fund is subject to several risks, any of which could cause an investor to lose money. With a portion of the Capital Appreciation Fund’s assets allocated to stocks, the Capital Appreciation Fund is subject to the following associated risk: ● Stock Market Risk, which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. With a portion of its assets allocated to debt securities, the Capital Appreciation Fund is subject to the following associated risks: ● Interest Rate Risk, which is the chance that the value of debt securities overall will decline because of rising interest rates; ● Income Risk, which is the chance that the Capital Appreciation Fund’s income will decline because of falling interest rates; and ● Credit Risk, which is the chance that a debt issuer will fail to pay interest and principal in a timely manner, or that negative perceptions of the issuer’s ability to make such payments will cause the price of that debt to decline. With a portion of its assets allocated to foreign securities, the Capital Appreciation Fund is subject to the following associated risks: ● Foreign Securities and Emerging Markets Risk, which is the risk associated with investments in foreign countries and emerging markets.The following factors make foreign securities more volatile: political, economic and social instability; foreign securities may be harder to sell, brokerage commissions and other fees may be higher for foreign securities; and foreign companies may not be subject to the same disclosure and reporting standards as U.S. companies. ● Currency Risk, which is the risk the value of foreign securities may be affected by changes in currency exchange rates. With a portion of its assets allocated to derivatives for risk management or hedging purposes, the Capital Appreciation Fund is subject to the following associated risk: ● Derivatives Risk, which is the risk that the greater complexity involved with the use of derivatives may expose the Capital Appreciation Fund to greater risks and result in poorer overall performance. With a portion of its assets allocated to investments in smaller and mid-sized companies, the Capital Appreciation Fund is subject to the following associated risk: ● Smaller and Mid-Sized Companies Risk, which is the risk that the securities of such issuers may be comparatively more volatile in price than those of companies with larger capitalizations, and may lack the depth of management and established markets for their products and/or services that may be associated with investments in larger issuers. With a portion of its assets allocated to investments in value securities, the Capital Appreciation Fund is subject to the following associated risk: ● Value Investing.Value securities may not increase in price as anticipated by the Investment Manager, and may even decline further in value, if other investors fail to recognize the company’s value, or favor investing in faster-growing companies, or if the events or factors that the Investment Manager believes will increase a security’s market value do not occur. With a portion of its assets allocated to investments in restricted securities, the Capital Appreciation Fund is subject to the following associated risk: ● Restricted Securities. Restricted securities may have terms that limit their resale to other investors or may require registration under applicable securities laws before they may be sold publicly. Due to changing markets or other factors, restricted securities may be subject to a greater possibility of becoming illiquid than securities that have been registered with the Securities and Exchange Commission for sale. The Capital Appreciation Fund may not purchase an illiquid security if, at the time of purchase, the Capital Appreciation Fund would have more than 15% of its net assets invested in such securities. 4 Performance Table and Bar Chart There is no bar chart or performance table for the Capital Appreciation Fund because, as of the date of this prospectus, the Capital Appreciation Fund had not completed a full calendar year of operations. OPPORTUNITY FUND The investment objective of the Opportunity Fund is capital appreciation. Main Investment Strategies Under normal market conditions the Opportunity Fund invests primarily in a variety of equity and equity-related securities, including common stocks.The Opportunity Fund attempts to buy investments priced to generate long-term total returns significantly above those of general stock indices and U.S. treasuries.Using a value orientation, the Investment Manager will invest in positions in the U.S. and other developed markets.The Investment Manager’s investment strategy consists of bottom-up fundamental value analysis with an emphasis on balance sheet strength.Qualitative factors will also be considered, including quality of management, quality of product or service, overall franchise or brand value, composition of the board of directors, and the uniqueness of the business model.The Investment Manager looks for the presence of a catalyst to improve internal performance, such as a change in management, a new management incentive program closely linked to the price of the stock, the sale of an underperforming asset or business unit, or a positive change in industry fundamentals. The Investment Manager believes that fundamental analysis can identify undervalued investment opportunities.Substantial gains are possible whenever a security’s price does not accurately reflect future cash flow and earnings power or where current or future asset values have not been fully recognized.The Investment Manager believes that risk can be managed through a careful selection process that focuses on the relationship between the actual market price of a security and the intrinsic value of which the security represents an interest. The investment program of the Opportunity Fund will focus on value.The Investment Manager believes that value will typically be manifest in one of four ways: (i) attractive corporate financial characteristics such as free cash flow yield, dividend yield and price/earnings (P/E) ratio; (ii) cheap underlying assets as measured by analytical techniques such as private market value, replacement cost, or mark to market; (iii) depressed stock price (often known as contrarian investing); and (iv) companies with growth characteristics selling substantially less expensive compared to their own history or other similar growers.Suitable securities often look attractive on more than one measure of value. In pursuit of its value-oriented strategy, the Opportunity Fund will invest significantly in small and mid-cap companies.For the purposes of this investment policy, small to mid-cap companies are defined as companies with market capitalizations at the time of purchase in the range of $150 million to $15 billion. The Investment Manager believes that, within the small to mid-cap universe of equity securities, incremental returns can be achieved by combining a disciplined quantitative approach with traditional fundamental analysis.The Opportunity Fund has no fixed ratio for small and mid-cap securities in its portfolio, and while its focus is on securities of U.S. companies, it may invest in securities of non-U.S. issuers as well. From time to time, the Opportunity Fund may also invest in convertible preferred and convertible debt securities, although such securities are not expected to be a focus of the Opportunity Fund. The Opportunity Fund may also engage in currency transactions as well as transactions involving the purchase and sale of options on securities and other types of derivatives. BECAUSE THE SECURITIES THE OPPORTUNITY FUND HOLDS FLUCTUATE IN PRICE, THE VALUE OF YOUR INVESTMENT IN THE OPPORTUNITY FUND WILL GO UP AND DOWN. YOU COULD LOSE MONEY. Principal Risks The Opportunity Fund is subject to several risks, any of which could cause an investor to lose money. With a portion of the Opportunity Fund’s assets allocated to stocks, the Opportunity Fund is subject to the following associated risk: ● Stock Market Risk, which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. 5 With a portion of its assets allocated to debt securities, the Opportunity Fund is subject to the following associated risks: ● Interest Rate Risk, which is the chance that the value of debt securities overall will decline because of rising interest rates; ● Income Risk, which is the chance that the Opportunity Fund’s income will decline because of falling interest rates; and ● Credit Risk, which is the chance that a debt issuer will fail to pay interest and principal in a timely manner, or that negative perceptions of the issuer’s ability to make such payments will cause the price of that debt to decline. With a portion of its assets allocated to investments in smaller and mid-sized companies, the Opportunity Fund is subject to the following associated risk: ● Smaller and Mid-Sized Companies Risk, which is the risk that the securities of such issuers may be comparatively more volatile in price than those of companies with larger capitalizations, and may lack the depth of management and established markets for their products and/or services that may be associated with investments in larger issuers. With a portion of its assets allocated to foreign securities, the Opportunity Fund is subject to the following associated risks: ● Foreign Securities and Emerging Markets Risk, which is the risk associated with investments in foreign countries and emerging markets.The following factors make foreign securities more volatile: political, economic and social instability; foreign securities may be harder to sell, brokerage commissions and other fees may be higher for foreign securities; and foreign companies may not be subject to the same disclosure and reporting standards as U.S. companies. ● Currency Risk, which is the risk the value of foreign securities may be affected by changes in currency exchange rates. With a portion of its assets allocated to derivatives for risk management or hedging purposes, the Opportunity Fund is subject to the following associated risk: ● Derivatives Risk, which is the risk that the greater complexity involved with the use of derivatives may expose the Opportunity Fund to greater risks and result in poorer overall performance. With a portion of its assets allocated to investments in restricted securities, the Opportunity Fund is subject to the following associated risk: ● Restricted Securities.Restricted securities may have terms that limit their resale to other investors or may require registration under applicable securities laws before they may be sold publicly. Due to changing markets or other factors, restricted securities may be subject to a greater possibility of becoming illiquid than securities that have been registered with the Securities and Exchange Commission for sale. Opportunity Fund may not purchase an illiquid security if, at the time of purchase, the Opportunity Fund would have more than 15% of its net assets invested in such securities. Performance Table and Bar Chart There is no bar chart or performance table for the Opportunity Fund because, as of the date of this prospectus, the Opportunity Fund had not completed a full calendar year of operations. 6 FEES AND EXPENSES OF THE FUNDS CAPITAL APPRECIATION FUND This table describes the fees and expenses that you may pay if you buy and hold shares of the Capital Appreciation Fund. SHAREHOLDER FEES (fees paid directly from your investment) Sales charge (Load) imposed on purchases None Deferred sales charge (Load) None Redemption fee on shares(1) sold within 60 calendar days following their purchase date 2.00 % ANNUAL FUND OPERATING EXPENSES (expenses that are deducted fromthe Capital Appreciation Fund’s assets) Management fees 1.10 % Distribution and/or service (12b-1) fees(2) 0.25 % Other expenses(3) 0.28 % Total annualFund operating expenses 1.73 % Expense reimbursement(4) (0.23 %) Net annual Fund operating expenses 1.50 % (1) The redemption fee is calculated as a percentage of the amount redeemed (using standard rounding criteria), and may be charged when you sell or exchange your shares or if your shares are involuntarily redeemed (unless your shares are involuntarily redeemed for having a low balance). The fee is generally withheld from redemption proceeds and retained by the Capital Appreciation Fund.Please see “Shareholder Information - Redemption Fee” on page 17 for an explanation of how and when a redemption fee may apply. (2) The Capital Appreciation Fund has adopted a Rule 12b-1 Plan that allowsit to pay an annual fee of up to 0.25% of the average daily net assets of the Fund to the Distributor for expenses payable to financial institutions that provide distribution and/or shareholder servicing to shareholders.Under the Rule 12b-1 Plan, the Distributor is reimbursed for distribution and/or shareholder servicing expenses incurred.Thus, to the extent that the Distributor does not incur such costs, the Capital Appreciation Fund retains the portion of the distribution and/or service (12b-1) fees listed in the table above that otherwise would have been payable to the Distributor. (3) Other expenses set forth in this table are based on estimated amounts for the current year. (4) The Investment Manager has contractually agreed to reduce its fees and/or pay Fund expenses (excluding interest, taxes and extraordinary expenses) in order to limit the Net annual Fund operating expenses for the Capital Appreciation Fund to 1.50% of its average net assets (the “Expense Cap”). The Expense Cap will remain in effect until the third anniversary of the date the Capital Appreciation Fund commences operations,unless the Board of Directors approves its earlier termination or revision. The Investment Manager is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years. This reimbursement may be requested by the Investment Manager if the aggregate amount actually paid by the Capital Appreciation Fund toward operating expenses for such fiscal year(taking into account the reimbursement) does not exceed the Expense Cap. For more information on the Expense Cap, see “Expense Limitation Agreement.” 7 Examples This example can help you compare the cost of investing in the Capital Appreciation Fund with the cost of investing in other funds.It assumes ● You invest $10,000 in the Capital Appreciation Fund for the time periods indicated; ● Your investment has a 5% return each year; and ● The Capital Appreciation Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Example After 1 year $ 153 After 3 years $ 474 OPPORTUNITY FUND This table describes the fees and expenses that you may pay if you buy and hold shares of the Opportunity Fund. SHAREHOLDER FEES (fees paid directly from your investment) Sales charge (Load) imposed on purchases None Deferred sales charge (Load) None Redemption fee on shares(1) sold within 60 calendar days following their purchase date 2.00 % ANNUAL FUND OPERATING EXPENSES (expenses that are deducted from the Opportunity Fund’s assets) Management fees 1.10 % Distribution and/or service (12b-1) fees(2) 0.25 % Other expenses(3) 0.28 % Total annualFund operating expenses 1.73 % Expense reimbursement(4) (0.23 %) Net annual Fund operating expenses 1.50 % (1) The redemption fee is calculated as a percentage of the amount redeemed (using standard rounding criteria), and may be charged when you sell or exchange your shares or if your shares are involuntarily redeemed (unless your shares are involuntarily redeemed for having a low balance). The fee is generally withheld from redemption proceeds and retained by the Opportunity Fund.Please see “Shareholder Information - Redemption Fee” on page 17 for an explanation of how and when a redemption fee may apply. (2) The Opportunity Fund has adopted a Rule 12b-1 Plan that allowsit to pay an annual fee of up to 0.25% of the average daily net assets of the Fund to the Distributor for expenses payable to financial institutions that provide distribution and/or shareholder servicing to shareholders.Under the Rule 12b-1 Plan, the Distributor is reimbursed for distribution and/or shareholder servicing expenses incurred.Thus, to the extent that the Distributor does not incur such costs, the Opportunity Fund retains the portion of the distribution and/or service (12b-1) fees listed in the table above that otherwise would have been payable to the Distributor. (3) Other expenses set forth in this table are based on estimated amounts for the current year. (4) The Investment Manager has contractually agreed to reduce its fees and/or pay Fund expenses (excluding interest, taxes and extraordinary expenses) in order to limit the Net annual Fund operating expenses for the Opportunity Fund to 1.50% of its average net assets (the “Expense Cap”). The Expense Cap will remain in effect until the third anniversary of the date the Opportunity Fund commences operations,unless the Board of Directors approves its earlier termination or revision. The Investment Manager is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years. This reimbursement may be requested by the Investment Manager if the aggregate amount actually paid by the Opportunity Fund toward operating expenses for such fiscal year(taking into account the reimbursement) does not exceed the Expense Cap. For more information on the Expense Cap, see “Expense Limitation Agreement.” Examples This example can help you compare the cost of investing in the Opportunity Fund with the cost of investing in other funds.It assumes ● You invest $10,000 in the Opportunity Fund for the time periods indicated; ● Your investment has a 5% return each year; and ● The Opportunity Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Example After 1 year $ 153 After 3 years $ 474 MORE INFORMATION ON INVESTMENT POLICIES, PRACTICES AND RISKS Principal Investment Focus of the Funds The investment policy described below represents the principal investment focus of the Funds. Portfolio Selection Equity Securities The Funds intend to invest in common stocks and equity-related instruments, including preferred, convertible preferred and convertible debt securities.An equity security represents a proportionate share of the ownership of a company; its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets, and general market conditions. Common stocks and preferred stocks, and securities convertible into common stock, are examples of equity securities. Debt SecuritiesIn addition, debt securities (including distressed securities as described below), warrants and other securities deemed by the Investment Manager to have appropriate risk/reward characteristics may be included in the portfolios. Debt securities represent the obligation of the issuer to repay a loan of money to it, and generally pay interest to the holder. Bonds, notes and debentures are examples of debt securities. OtherEach Fund may invest a substantial portion of its assets in foreign securities, which may include sovereign debt and participations in foreign government debt, some of which may be issued by countries with emerging markets. Each Fund may also invest, to the extent permissible under the Investment Company Act of 1940, as amended (the “Investment Company Act”), in the securities of registered closed-end investment companies, including ETFs. Hedging.Hedging strategies designed to reduce potential loss as a result of certain economic or market risks, including risks related to fluctuations in interest rates, currency exchange rates, and broad or specific market movements may be used.Each Fund may engage in forward foreign currency exchange contracts and other currency transactions such as currency futures contracts, currency swaps, options on currencies, or options on currency futures, or it may engage in other types of transactions, such as the purchase and sale of exchange-listed and OTC put and call options on securities, equity and fixed-income indices and other financial instruments. Principal Risk Factors and Special Considerations for the Funds StocksIndividual stock prices tend to go up and down dramatically. These price movements may result from factors affecting individual companies, industries, or securities markets. For example, a negative development regarding an individual company’s earnings, management, or accounting practices may cause its stock price to decline, or a negative industry-wide event or broad-based market drop may cause the stock prices of many companies to decline. 8 Value InvestingValue securities may not increase in price as anticipated by the Investment Manager, and may even decline further in value, if other investors fail to recognize the company’s value, or favor investing in faster-growing companies, or if the events or factors that the Investment Manager believes will increase a security’s market value do not occur. The Funds’ value-oriented strategy may result in the Funds choosing securities that are not widely followed by other investors. Securities that are considered “cheaply” priced also may include those of companies reporting poor earnings, companies whose share prices have declined sharply (sometimes growth companies that have recently stumbled to levels considered “cheap” in the Investment Manager’s opinion), turnarounds (companies that have had poor performance for an extended period of timeand experience a positive reversal), cyclical companies (companies whose share price performance is highly correlated to the economy), or companies emerging from bankruptcy, all of which may have a higher risk of being ignored or rejected, and therefore, undervalued by the market or losing more value. Distressed Securities The Funds may invest in distressed securities. Distressed securities are stocks, bonds, and trade or financial claims of companies in, or about to enter or exit, bankruptcy or financial distress.Debt obligations of distressed companies typically are unrated, lower-rated, in default or close to default. Also, securities of distressed companies are generally more likely to become worthless than the securities of more financially stable companies. Convertible SecuritiesThe Funds may invest in convertible securities, securities that may be exchanged or converted into a predetermined number of the issuer’s underlying shares or the shares of another company or that are indexed to an unmanaged market index at the option of the holder during a specified time period.Convertible securities may take the form of convertible preferred stock, convertible bonds or debentures, stock purchase warrants, zero-coupon bonds or liquid-yield option notes, stock index notes, mandatories, or a combination of the features of these securities.Prior to conversion, convertible securities have the same general characteristics as non-convertible debt securities.As with all debt securities, the market value of convertible securities tends to decline as interest rates increase and conversely, increase as interest rates decline.Convertible securities, however, also appreciate when the underlying common stock appreciates, and conversely, depreciate when the underlying common stock depreciates.The Capital Appreciation Fund is particularly subject to this risk. High Yield SecuritiesThe Funds may invest in “high yield” bonds and preferred securities which are rated in the lower rating categories by the various credit rating agencies (or in comparable non-rated securities).Securities in the lower rating categories are subject to greater risk of loss in principal and interest than higher-rated securities and are generally considered to be predominantly speculative with respect to the issuer’s capacity to pay interest and repay principal.They are also generally considered to be subject to greater risk than securities with higher ratings in the case of deterioration of general economic conditions or rising interest rates.The Funds may invest in securities that have the lowest ratings or are in default, and in unrated securities of comparable investment quality.These securities are considered to have extremely poor prospects of ever attaining any real investment standing, to have a current identifiable vulnerability to default, to be unlikely to have the capacity to pay interest and repay principal when due in the event of adverse business, financial or economic conditions and/or to be in default or not current in the payment of interest or principal.Because investors generally perceive that there are greater risks associated with the lower-rated securities, the trading market for such securities is thinner and less active than that for higher-rated securities, which can adversely affect the prices at which these securities can be sold.In addition, adverse publicity and investor perceptions about lower-rated securities, whether or not based on fundamental analysis, may be a contributing factor in a decrease in the value and liquidity of such lower-rated securities. CreditThis is the risk that the issuer or the guarantor of a debt security, or the counterparty to a derivatives contract, will be unable or unwilling to make timely payments of interest or principal or to otherwise honor its obligations. The degree of risk for a particular security may be reflected in its credit rating. Credit risk is greater for lower-rated securities. The Funds may invest in foreign securities and as such is also subject to increased credit risk because of the difficulties of requiring foreign entities, including issuers of sovereign debt obligations, to honor their contractual commitments, and because a number of foreign governments and other issuers are already in default.The Capital Appreciation Fund is particularly subject to this risk. Interest Rate RiskThis is the risk that changes in interest rates will affect the value of a Fund’s investments in debt securities. Debt securities are obligations of the issuer to make payments of principal and/or interest on future dates. Increases in interest rates may cause the value of a Fund’s investments to decline. Interest rate risk generally is greater for lower-rated securities or comparable unrated securities. 9 Interest rate risk is generally greater for debt securities with longer maturities, the value of these securities is affected more by changes in interest rates because when interest rates rise, the maturities of these types of securities tend to lengthen and the value of the securities decreases more significantly. In addition, these types of securities are subject to prepayment when interest rates fall, which generally results in lower returns because the Funds must reinvest their assets in debt securities with lower interest rates.The Capital Appreciation Fund is particularly subject to this risk. Smaller and Mid-Size CompaniesSmaller companies, and to some extent mid-size companies, involve substantial risks and should be considered speculative. Such companies may be engaged in business within a narrow geographic region, be less well known to the investment community, and have more volatile share prices. Also, companies with smaller market capitalizations often lack management depth, have narrower market penetrations, less diverse product lines, and fewer resources than larger companies.Moreover, the securities of such companies often have less market liquidity and as a result, their stock prices often react more strongly to changes in the marketplace. In addition, small and mid-size companies may lack depth of management, be unable to generate funds necessary for growth or development, or be developing or marketing new products or services for which markets are not yet established and may never become established.The Opportunity Fund is particularly subject to this risk. Change In Market CapitalizationA Fund may specify in its principal investment strategy a market capitalization range for acquiring portfolio securities. If a security that is within the range for a Fund at the time of purchase later falls outside the range, which is most likely to happen because of market growth or depreciation, the Fund may continue to hold the security if, in the Investment Manager’s judgment, the security remains otherwise consistent with the Fund’s investment objective and strategies. The Opportunity Fund is particularly subject to this risk. Foreign SecuritiesSecurities of companies located outside the U.S. involve additional risks that can increase the potential for losses in the Funds to the extent that it invests in these securities. Certain of these risks also may apply to securities of U.S. companies with significant foreign operations. These risks can increase the potential for losses in the Funds and affect share price. Currency Exchange Rates.Foreign securities may be issued and traded in foreign currencies. As a result, their values may be affected by changes in exchange rates between foreign currencies and the U.S. dollar, as well as between currencies of countries other than the U.S. For example, if the value of the U.S. dollar goes up compared to a foreign currency, an investment traded in that foreign currency will go down in value because it will be worth fewer U.S. dollars. Political and Economic Developments.The political, economic and social structures of some foreign countries in which the Funds invest may be less stable and more volatile than those in the U.S. Investments in these countries may be subject to the risks of internal and external conflicts, currency devaluations, foreign ownership limitations and tax increases. It is possible that a government may take over the assets or operations of a company or impose restrictions on the exchange or export of currency or other assets. Some countries also may have different legal systems that may make it difficult for the Funds to vote proxies, exercise shareholder rights, and pursue legal remedies with respect to their foreign investments. Diplomatic and political developments, including rapid and adverse political changes, social instability, regional conflicts, terrorism and war, could affect the economies, industries and securities and currency markets, and the value of the Funds’ investments, in non-U.S. countries. These factors are extremely difficult, if not impossible, to predict and take into account with respect to the Funds’ investments. Trading Practices.Brokerage commissions and other fees may be higher for foreign securities. Government supervision and regulation of foreign stock exchanges, currency markets, trading systems and brokers may be less than in the U.S. The procedures and rules governing foreign transactions and custody (holding of the Funds’ assets) also may involve delays in payment, delivery or recovery of money or investments. Availability of Information.Foreign companies may not be subject to the same disclosure, accounting, auditing and financial reporting standards and practices as U.S. companies. Thus, there may be less information publicly available about foreign companies than about most U.S. companies. Limited Markets.Certain foreign securities may be less liquid (harder to sell) and more volatile than many U.S. securities. This means a Fund may at times be unable to sell foreign securities at favorable prices. Emerging Markets.The risks of foreign investments typically are greater in less developed countries, sometimes referred to as emerging markets. For example, political and economic structures in these countries may be less established and may change rapidly. These countries also are more likely to experience high levels of inflation, deflation or currency devaluation, which can harm their economies and securities markets and increase volatility. In fact, short-term volatility in these markets and declines of 50% or more are not uncommon. Restrictions on currency trading that may be imposed by emerging market countries will have an adverse effect on the value of the securities of companies that trade or operate in such countries. 10 Derivative SecuritiesA Fund may engage in forward foreign currency exchange contracts and other currency transactions such as currency futures contracts, currency swaps, options on currencies, or options on currency futures, or it may engage in other types of transactions, such as the purchase and sale of exchange-listed and OTC put and call options on securities, equity and fixed-income indices and other financial instruments. The instruments described above are generally considered derivative investments, because their value and performance depend, at least in part, on the value and performance of an underlying asset. A Fund’s investments in derivatives may involve a small investment relative to the amount of risk assumed. To the extent a Fund enters into these transactions, its success will depend on the Investment Manager’s ability to predict market movements, and their use may have the opposite effect of that intended. Risks include potential loss due to the imposition of controls by a government on the exchange of foreign currencies, delivery failure, default by the other party, or inability to close out a position because the trading market became illiquid. Lack of Operating HistoryThe Investment Manager is a newly-formed entity and has no history of managing registered investment companies, such as the Funds. Other Investment Policies of the Funds To a limited extent, the Funds will engage in the non-principal investment activities described below. 144A SecuritiesEach Fund may invest in unregistered securities which may be sold under Rule 144A of the Securities Act of 1933 (144A securities). 144A securities are restricted, which generally means that a legend has been placed on the share certificates representing the securities which states that the securities were not registered with the SEC when they were initially sold and may not be resold except under certain circumstances. In spite of the legend, certain securities may be sold to other institutional buyers provided that the conditions of Rule 144A are met. In the event that there is an active secondary institutional market for 144A securities, the 144A securities may be treated as liquid. As permitted by the federal securities laws, the board of directors has adopted procedures in accordance with Rule 144A which govern when specific 144A securities held by a Fund may be deemed to be liquid. Due to changing markets or other factors, 144A securities may be subject to a greater possibility of becoming illiquid than securities that have been registered with the Securities and Exchange Commission for sale. Cash ReservesThe Funds’ portfolios will normally be invested primarily in equity and debt securities. However, a Fund is not required to be fully invested in such securities and may maintain a significant portion of its total assets in cash and cash reserves, including, but not limited to, U.S. Government securities, money-market funds, repurchase agreements and other high quality money market instruments.From time to time, cash and cash reserves may also include foreign securities, including but not limited to, short-term obligations of foreign governments or other high quality foreign money-market instruments. Each Fund believes that a certain amount of liquidity in the Fund’s portfolio is desirable both to meet operating requirements and to take advantage of new investment opportunities.Under adverse market conditions when a Fund is unable to find sufficient investments meeting its criteria, cash and cash reserves may comprise a significant percentage of the Fund’s total assets. Each Fund’s investment program will largely represent case-by-case investment decisions concerning individual securities.As a result, the size of a Fund’s cash reserve is more likely to reflect the Investment Manager’s ability to find investments meeting the Investment Manager’s purchase criteria rather than a market outlook. When a Fund holds a significant portion of assets in cash and cash reserves, it may not meet its investment objectives. Future DevelopmentsA Fund may take advantage of other investment practices and invest in new types of securities and financial instruments that are not currently contemplated for use by the Fund, or are not available but may be developed, to the extent such investment practices, securities and financial instruments are consistent with the Fund’s investment objective and legally permissible for the Fund.Such investment practices, if they arise, may involve risks that exceed those involved in the activities described above. RestrictionsThe Funds do not presently intend to sell securities short or trade in commodity futures or options thereon.The Funds do not intend to invest in partnerships. More detailed information about the Funds, their policies and risks can be found in the Statement of Additional Information (SAI). A description of the Funds’ policies and procedures regarding the release of portfolio holdings information is also available in the SAI. 11 MANAGEMENT Investment Manager Prospector Partners Asset Management, LLC (“Prospector Asset Management” or the “Investment Manager”) located at 370 Church Street, Guilford, Connecticut 06437, is each Fund’s investment manager.Prospector Asset Management is registeredas an investment adviser with the Securities and Exchange Commission.Prospector Asset Management is a newly-formed Delaware limited liability company that, as of the Funds’ inception date, has no history of advising a registered investment company, such as the Funds.John D. Gillespie, the managing member of the Investment Manager and the co-portfolio manager of the Funds, has more than twenty years experience in investment advisory services, including experience managing the portfolios of open-end and closed-end registered investment companies. Prospector Partners, LLC, an affiliate of the Investment Manager, serves as adviser to private investment funds and institutional accounts. Subject to policies adopted by the board of directors of the Company, Prospector Asset Management directs the purchase or sale of investment securities in the day-to-day management of the Funds’ investment portfolios.Prospector Asset Management, at its own expense and without reimbursement from either Fund, furnishes office space and all necessary office facilities, equipment and executive personnel for making the investment decisions necessary for managing each Fund and maintaining its organization.Each Fund pays Prospector Asset Management an annual fee for managing such Fund’s assets equal to 1.10% of the Fund’s average daily net assets. After each Fund has commenced operations, a description of the basis for the board of directors approving the investment advisory contract with the Investment Manager will be available in such Fund’s annual and semi-annual reports. Portfolio Managers CAPITAL APPRECIATION FUND The Capital Appreciation Fund is managed by a team of John D. Gillespie, Richard P. Howard and Kevin R. O’Brien.Mr. Howard acts as the lead member of the Capital Appreciation Fund’s portfolio management team. Mr. Gillespie is the managing member of the Investment Manager and has veto power with respect to each investment made by the team. Biographical information about Mr. Gillespie, Mr. Howard and Mr. O’Brien is set forth below. OPPORTUNITY FUND The Opportunity Fund is managed by a team of John D. Gillespie, Kevin R. O’Brien and Richard P. Howard. Mr. Gillespie and Mr. O’Brien act as the lead members of the Opportunity Fund’s portfolio management team. Mr. Gillespie is the managing member of the Investment Manager and has veto power with respect to each investment made by the team. Biographical information about Mr. Gillespie, Mr. O’Brien and Mr. Howard is set forth below. Biographies John D. Gillespie Mr. Gillespie is the managing member of the Investment Manager.Mr. Gillespie has been a portfolio manager and securities analyst for more than twenty years.Since 1997, Mr. Gillespie has served as the managing member of Prospector Partners, LLC, an affiliate of the Investment Manager, and has managed the investment funds sponsored by Prospector Partners, LLC.In addition, from 2002 to 2005, Mr. Gillespie served as non-executive Deputy Chairman of White Mountains Insurance Group, Ltd. (“White Mountains”), Chairman and President of White Mountains Advisors (known as OneBeacon Asset Management, Inc. prior to March 2003), the registered investment advisory subsidiary of White Mountains, and as an officer of various other subsidiaries of White Mountains.From 1986 through 1997, Mr.Gillespie was an employee of T.Rowe Price Associates, Inc. where he began as an investment analyst (1986-1987), served as an Assistant Vice President (1987-1988) and Vice President (1988-1997).At the end of Mr. Gillespie’s tenure at T. Rowe Price, Mr. Gillespie’s responsibilities included the management of assets of institutional investors, mutual funds and closed-end investment companies. Specifically, Mr. Gillespie was the chairman of the investment committee of the T. Rowe Price Growth Stock Fund from 1994 to April 30, 1996, and president of the New Age Media Fund from October 1993 until July 1997.From 1980 through 1984, Mr.Gillespie was a Senior Financial Analyst at Geico Corporation.Mr.Gillespie received a B.A.cum laudefrom Bates College in 1980 and an M.B.A. from Stanford University Graduate School of Business in 1986.In addition, Mr. Gillespie serves as a Director of White Mountains and is also on the Board of Trustees of Bates College. 12 Richard P. Howard Mr. Howard has been a portfolio manager and securities analyst for more than thirty-five years.Mr. Howard joined Prospector Partners, LLC in August 2005.Prior to that, Mr. Howard was a Managing Director of White Mountains Advisors LLC (“White Mountains Advisors”) and Senior Vice President of OneBeacon Insurance Group from 2001 through August 2005.Mr. Howard continues to serve as a Director of OneBeacon Insurance Group.From 1982 through 2001, Mr. Howard was a vice-president and portfolio manager of T. Rowe Price Associates, Inc., including responsibility for the management of T. Rowe Price Capital Appreciation Fund.From 1979 through 1982, Mr. Howard was a senior industry specialist at Fidelity Management & Research Corporation.Mr. Howard began his career at Connecticut General where he was a portfolio manager and security analyst from 1971 through 1979.Mr. Gillespie and Mr. Howard have known each other professionally for over twenty years.Mr. Howard received a B.S. from Millikin University in 1969 and an M.B.A. from Harvard University in 1971.Mr. Howard received his Chartered Financial Analyst designation in 1976.In addition, Mr. Howard serves on the Board of Trustees of each of Millikin University and Quinnipiac University. Kevin R. O’Brien Mr. O’Brien has been a portfolio manager or securities analyst for more than fifteenyears.In April 2003, Mr. O’Brien became a portfolio manager of Prospector Partners, LLC. In addition, from April 2003 through August 2005, Mr. O’Brien served as a Managing Director of White Mountains Advisors LLC. From April 1996 through April 2003, Mr. O’Brien was an employee of Neuberger Berman, where he began as an investment analyst (1996-1999), served as Vice President (1999-2001), and Managing Director (2001-2003).At the end of Mr. O’Brien’s tenure at Neuberger Berman, Mr. O’Brien’s responsibilities included the co-management of equity assets of institutional investors and mutual funds.At Neuberger Berman, Mr. O’Brien served as co-manager of the Neuberger Berman Genesis Fund.Mr. O’Brien was responsible for following stocks in the financial services, consumer, and technology sectors. From 1991 through 1996, Mr. O’Brien was an employee of Alex, Brown & Sons, where he was an analyst following the financial services industry. His coverage universe included property-casualty insurance, specialty finance, asset management, and diversified financial services.From 1986 to 1991, Mr. O’Brien analyzed investments and credit risks in the financial services industry.Mr. O’Brien received a B.S. magna cum laude from Central Connecticut State University in 1986.Additionally, Mr. O’Brien received a Chartered Financial Analyst designation in 1995. Conflicts of Interest Prospector Partners, LLC, an affiliate of the Investment Manager, acts as the general partner, managing member or investment manager to other pooled investment vehicles as well as investment adviser for institutional accounts.Although it is the policy of the Investment Manager and its affiliates (the “Investment Manager Entities”) to treat all clients fairly and equitably, and the Investment Manager has adopted policies and procedures designed to ensure that no particular client will be disadvantaged by the activities of other clients, there may be inherent conflicts of interest that may, from time to time affect the Funds.The Company’s Board of Directors reviews potential conflicts to ensure that such Fund is not disadvantaged.In addition, the Codes of Ethics of the Investment Manager and the Funds contain additional provisions designed to ensure that conflicts of interest are minimized among the Funds and other clients of the Investment Manager Entities. As a consequence of size, investment powers and founding documents, the individual accounts, funds, partnerships, and limited liability companies managed or advised by the Investment Manager Entities may pursue strategies not available to a Fund and as a consequence may invest in securities in which a Fund does not participate.In some circumstances, a Fund may pursue strategies or purchase investments that are not purchased for other accounts of the Investment Manager Entities. As a result of pursuing different strategies and objectives, the performance of these accounts may be materially better or worse than that of a Fund. The SAI provides additional information about the portfolio managers’ compensation, other accounts that they manage and their ownership of each Fund’s shares. The Company’s Distributor Quasar Distributors, LLC, an affiliate of U.S. Bancorp Fund Services, LLC (“USBFS”), 615 East Michigan Street, Milwaukee, Wisconsin 53202 (the “Distributor”), serves as the principal underwriter and national distributor for the shares of the Funds pursuant to a Distribution Agreement with the Company effective September 28, 2007 (the “Distribution Agreement”).The Distributor is registered as a broker-dealer under the Securities Exchange Act of 1934, as amended, and each state’s securities laws and is a member of the National Association of Securities Dealers. USBFS serves as fund accountant and transfer agent (“Transfer Agent”) under separate agreements with the Company. 13 Understanding Expenses Each Fund pays for its expenses out of its own assets.The Investment Manager or other service providers may waive all or any portion of their fees and reimburse certain expenses of a Fund.Any fee waiver or expense reimbursement will increase investment performance of such Fund for the period during which the waiver or reimbursement is in effect. DIVIDENDS, DISTRIBUTIONS AND SHAREHOLDER TAXES Income and Capital Gain DistributionsEach Fund intends to make distributions from its net investment income at least annually. Such distributions will be payable in cash or in additional shares of the Fund. Capital gains, if any, may be distributed at least annually, in additional shares or in cash, at the election of the shareholder. The amount of distribution will vary, and there is no guarantee a Fund will pay either income dividends or a capital gain distribution. Tax ConsiderationsEach Fund generally intends to operate in a manner such that it will not be liable for federal income tax.You will normally have to pay federal income tax, and any state or local income taxes, on the distributions you receive from a Fund, even if you reinvest them in additional shares.Distributions of net capital gains from the sale of investments that a Fund owned for more than one year and that are properly designated as capital gain dividends are taxable as long-term capital gains.For taxable years beginning on or before December 31, 2008, distributions of dividends to a Fund’s non-corporate shareholders may be treated as “qualified dividend income,” which is taxed at reduced rates, if such distributions are derived from, and designated by the Fund as, “qualified dividend income” and provided that holding period and other requirements are met by both the shareholder and the Fund.”Qualified dividend income” generally is income derived from dividends from U.S. corporations and “qualified foreign corporations.”Other distributions by the Fund are generally taxable to you as ordinary income.Dividends declared in October, November, or December and paid in January of the following year are taxable as if they had been paid the previous December. A distribution by a Fund reduces the net asset value of the Fund’s shares by the amount of the distribution.If you purchase shares prior to a distribution, you are taxed on the distribution even though the distribution represents a return of a portion of your investment. Investment income received by a Fund from sources within foreign countries may be subject to foreign income taxes withheld at the source.To the extent that a Fund is liable for foreign income taxes withheld at the source, it is intended, if possible, to operate so as to meet the requirements of the Code to “pass-through” to the Fund’s shareholders credits for foreign income taxes paid (or to permit shareholders to claim a deduction for such foreign taxes), but there can be no assurance that a Fund will be able to do so.Furthermore, a shareholder’s ability to claim a foreign tax credit or deduction for foreign taxes paid by a Fund may be subject to certain limitations imposed by the Internal Revenue Code of 1986, as amended (the “Code”), as a result of which a shareholder may not be permitted to claim a credit or deduction for all or a portion of the amount of such taxes. Under certain circumstances, if a Fund realizes losses (e.g., from fluctuations in currency exchange rates) after paying a dividend, all or a portion of the dividend may subsequently be characterized as a return of capital.Returns of capital are generally nontaxable, but will reduce a shareholder’s basis in shares of a Fund.If that basis is reduced to zero (which could happen if the shareholder does not reinvest distributions and returns of capital are significant), any further returns of capital will be taxable as capital gains. The sale or exchange of a Fund’s shares is a taxable transaction for federal income tax purposes. If you are neither a citizen nor resident of the United States, each Fund will withhold U.S. federal income tax at the rate of 30% on income dividends and other payments that are subject to such withholding.You may be subject to a lower withholding rate under an applicable tax treaty if you supply the appropriate documentation required by the Fund.Under the American Jobs Creation Act of 2004, for taxable years of each Fund beginning before January 1, 2007, the Fund is not required to withhold this tax with respect to distributions of net short-term capital gains in excess of net long-term capital losses nor with respect to distributions of certain U.S. source interest income. Each Fund is required to apply backup withholding on distributions and redemption proceeds otherwise payable to any noncorporate shareholder (including a shareholder who is neither a citizen nor a resident of the United States) who does not furnish to the Fund certain information and certifications or, in the case of distributions, who is otherwise subject to backup withholding.Backup withholding is not an additional tax.Rather, the federal income tax liability of persons subject to backup withholding will be offset by the amount of tax withheld. Each January, each Fund will send you a statement that shows the tax status of distributions you received the previous year.For further information about the tax consequences of investing in a Fund, please see the SAI.Consult your tax adviser about the federal, state, and local tax consequences in your particular circumstances. 14 SHAREHOLDER INFORMATION This section discusses how to buy, sell or redeem shares in theFunds offered in this prospectus. Buying Shares Please note your application and investment check or wire must be received by September 28, 2007 to receive the opening net asset value of $15.00. If received after that date, you will receive the next calculated net asset value after receipt. Any monies received before that date will be held in escrow without interest and invested on September 28, 2007. Minimum Individual Purchase Amount: Minimum Purchase Amount Initial Additional Regular Accounts $ 25,000 $ 1,000 Automatic investment plans $ 25,000 $ 100 IRAs $ 10,000 $ 1,000 PLEASE NOTE THAT YOU MAY ONLY BUY SHARES OF A FUND IF THEY ARE ELIGIBLE FOR SALE IN YOUR STATE OR JURISDICTION. Retirement and Employee Benefit Plans Shares are also available to: ● SEPs, traditional and ROTH IRAs, and Coverdell ESAs (the minimums listed in the table above apply); ● SAR-SEPs, SIMPLE IRAs, and individual 403(b) plans; ● all 401(k) plans, 457 plans, employer-sponsored 403(b) plans, profit sharing and money purchase pension plans, defined benefit plans, and non-qualified deferred compensation plans where plan level or omnibus accounts are held on the books of the Funds (group retirement plans) with assets of $1,000,000 or more; Distribution and Service (12b-1) FeesEach Fund has a distribution plan, sometimes known as a 12b-1 plan that allows the Fund to pay distribution and other fees of up to 0.25% per year for the sale of shares and for services provided to shareholders. Because these fees are paid out of a Fund’s assets on an on-going basis, over time, these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. Payments to Financial Advisors and Their FirmsAs permitted, the Investment Manager, the Company, each Fund, or any of its agents may enter into arrangements with financial intermediaries that market and sell shares of a Fund, through which arrangements investors may purchase or redeem such Fund’s shares. These financial intermediaries employ financial advisors and receive compensation for selling shares of a Fund.This compensation is paid from various sources, including any 12b-1 fee that you or a Fund may pay.In addition, the Investment Manager or other Fund agent, as applicable, may, at its own expense, compensate financial intermediaries in connection with the sale or expected sale of a Fund’s shares.In the case of payments received by financial intermediaries that employ a financial advisor, the individual financial advisor may receive some or all of the amounts paid to the financial intermediary that employs him or her.Payments to financial intermediaries may create an incentive for the financial institution to recommend that you purchase a Fund’s shares. What is a Financial Intermediary? A financial intermediary is a firm that receives compensation for selling shares of a Fund offered in this prospectus and/or provides services to a Fund’s shareholders. Financial intermediaries may include, among others, your broker, your financial planner or advisor, banks, pension plan consultants and insurance companies. Financial intermediaries employ financial advisors who deal with you and other investors on an individual basis. 15 Your financial advisor’s firm receives compensation from the Funds in several ways from various sources, which include some or all of the following: ●12b-1 fees ●additional distribution support ●defrayal of costs for educational seminars and training ●payments related to providing shareholder recordkeeping, communication and/or transfer agencyservices Please read the prospectus carefully for information on this compensation. In addition to financial intermediaries that market and sell a Fund’s shares, certain brokerage firms and other companies that provide services of the type described above may receive fees from a Fund, the Investment Manager or the Distributor in respect of such services.These companies also may be appointed as agents for or authorized by a Fund to accept on their behalf purchase and redemption requests that are received in good order.Subject to a Fund’s approval, certain of these companies may be authorized to designate other entities to accept purchase and redemption orders on behalf of the Fund. Although a Fund may use brokers and dealers who sell shares of the Fund to effect portfolio transactions, each Fund does not consider the sale of Fund shares as a factor when selecting brokers or dealers to effect portfolio transactions. Information About Your Account Each Fund is a no-load fund, which means that you may purchase or redeem shares directly at their net asset value (“NAV”) without paying a sales charge.However, you may be charged a fee or have higher investment minimums if you buy or sell shares through a securities dealer, bank or financial institution. Opening an AccountYou may purchase shares by check, ACH, or wire.All checks must be in U.S. Dollars drawn on a domestic bank and should be made payable to “Prospector Funds, Inc.”The Funds will not accept payment in cash or money orders.The Funds also do not accept cashier’s checks in amounts of less than $10,000.To prevent check fraud, the Funds will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.We are unable to accept post dated checks, post dated on-line bill pay checks, or any conditional order or payment. The transfer agent will charge a fee (currently $25.00) against a shareholder’s account, in addition to any loss sustained by a Fund, for any payment that is returned.It is the policy of the Funds not to accept applications under certain circumstances or in amounts considered disadvantageous to shareholders.The Funds reserve the right to reject any application. Anti-Money Laundering Program Customer identification and verification are part of the Company’s overall obligation to deter money laundering under Federal law.The Company has appointed an Anti-Money Laundering Compliance Officer and adopted an Anti-Money Laundering Compliance Program designed to prevent the Funds from being used for money laundering or the financing of terrorist activities.In this regard, the Company reserves the right, to the extent permitted by law, to (i) refuse, cancel or rescind any purchase or exchange order, (ii) freeze any account and/or suspend account services or (iii) involuntarily close an account in cases of threatening conduct or suspected fraudulent or illegal activity.These actions will be taken when, in the sole discretion of the Company’s management, they are deemed to be in the best interest of the Funds or in cases when the Funds are requested or compelled to do so by governmental or law enforcement authority.If an account is closed at the request of governmental or law enforcement authority, the shareholder may not receive proceeds of the redemption if a Fund is required to withhold such proceeds. Account Application and Customer Identity and Verification To help the government fight the funding of terrorism and money laundering activities, Federal law requires financial institutions to obtain, verify, and record information that identifies each person who opens an account. When you open an account, the Company will ask for your name, address, date of birth, social security number, and other information or documents that will allow us to identify you. 16 If you do not supply the required information, the Company will attempt to contact you or, if applicable, your broker or financial adviser.If the fund cannot obtain the required information within a timeframe established in the fund’s sole discretion, your application will be rejected. When your application is in proper form and includes all required information, your application will normally be accepted and your order will be processed at the NAV next calculated after receipt of your application in proper form.The Company may reject your application under its Anti-Money Laundering Program.If your application is accepted, the Company will then attempt to verify your identity using the information you have supplied and other information about you that is available from third parties, including information available in public and private databases, such as consumer reports from credit reporting agencies. The Company will try to verify your identity within a timeframe established in the Company’s sole discretion.If the Company cannot do so, it reserves the right to close your account at the NAV next calculated after the Company decides to close your account and to remit proceeds to you via check, but only if your check clears the bank.If your account is closed, you may be subject to a gain or loss on shares and will be subject to any related taxes. Limitations on Purchases and Market Timing Market Timing GenerallyThe Company’s Board of Directors (the “Board”) has adopted policies and procedures with respect to frequent purchases and redemptions of shares by the Funds’ shareholders.It is the Company’s policy to discourage short-term or frequent trading, often referred to as “market timing.”Frequent trading in the Funds, such as by traders seeking short-term profits from market momentum, time zone arbitrage and other timing strategies, may interfere with the management of the Funds’ portfolios and result in increased administrative and brokerage costs and potential dilution in the value of shares.As money is moved in and out, the Funds may incur expenses related to buying and selling portfolio securities and these expenses are borne by Funds’ shareholders. Specifically, focus is placed on identifying redemption transactions that may be harmful to the Funds or their shareholders if they are frequent.These transactions are analyzed for offsetting purchases within a predetermined period of time.If frequent trading trends are detected, an appropriate course of action is taken, which course of action will be determined by consideration of, among other things, shareholder account transaction history.The Company reserves the right to restrict or reject, or cancel within one business day, without any prior notice, any purchase or exchange order, including transactions that, in the judgment of the Investment Manager, represent excessive trading, may be disruptive to the management of a Fund’s portfolio, may increase a Fund’s transaction costs, administrative costs or taxes, and those that may otherwise be detrimental to the interests of a Fund and its shareholders. The Company also reserves the right to refuse, restrict or cancel purchase orders not accompanied by payment and to take such other actions in response to potential market timing activity as are described below.The Company’s right to cancel or revoke such purchase orders would be limited to within one business day following receipt by the Company of such purchase orders. Market Timing ConsequencesIf information regarding your trading activity in a Fund is brought to the attention of the Investment Manager and based on that information, a Fund or its Investment Manager in its sole discretion concludes that your trading may be detrimental to such Fund, the Company may temporarily or permanently bar your future purchases in the Fund or the Company or, alternatively, may limit the amount, number or frequency of any future purchases and/or the method by which you may request future purchases and redemptions (including purchases and/or redemptions by an exchange or transfer between the Fund and any other mutual fund).The Company may refuse to sell shares to persons determined by the Company to be potential market timers, even if any pre-determined limitations established on behalf of a Fund have not been reached. In considering an investor’s trading activity, the Company may consider, among other factors, the investor’s trading history both directly and, if known, through financial intermediaries, in a Fund, in other mutual funds, or in accounts under common control or ownership. Due to its investment in the securities of foreign issuers, which may have more limited trading markets, the Funds may be subject to greater risk of market timing activity than funds investing in securities of certain domestic issuers. Market Timing and Redemptions through Financial IntermediariesYou are an investor subject to the Company’s policies and procedures regarding frequent trading, (including its policies described below with respect to the application of the 2% short-term trading redemption fee), whether you are a direct shareholder of a Fund or you are investing indirectly in a Fund through a financial intermediary such as a broker-dealer, a bank, an insurance company separate account, an investment advisor, an administrator or trustee of an IRS recognized tax-deferred savings plan such as a 401(k) retirement plan and a 529 college savings plan that maintains a master account (an Omnibus Account) with the Fund for trading on behalf of its customers. 17 Risks from Market TimersDepending on various factors, including the size of each Fund, the amount of assets the Investment Manager typically maintains in cash or cash equivalents, the dollar amount and number and frequency of trades and the types of securities in which a Fund typically invests, short-term or frequent trading may interfere with the efficient management of the Fund’s portfolio, increase the Fund’s transaction costs, administrative costs and taxes and/or impact such Fund’s performance. In addition, to the extent that the nature of a Fund’s portfolio holdings exposes the Fund to “arbitrage market timers,” the value of the Fund’s shares may be diluted if redeeming shareholders receive proceeds (and buying shareholders receive shares) based upon net asset values which do not reflect appropriate fair value prices. Arbitrage market timing occurs when an investor seeks to take advantage of the possible delay between the change in the value of a mutual fund’s portfolio holdings and the reflection of the change in the fund’s NAV per share. Since the Funds may invest significantly in foreign securities, they may be particularly vulnerable to arbitrage market timing. Arbitrage market timing in foreign investments may occur because of time zone differences between the foreign markets on which the Funds’ international portfolio securities trade and the time as of which the Funds’ NAV is calculated. Arbitrage market timers may purchase shares of a Fund based on events occurring after foreign market closing prices are established, but before calculation of such Fund’s NAV. One of the objectives of the Company’s fair value pricing procedures is to minimize the possibilities of this type of arbitrage market timing (please see “Valuation - Foreign Securities - Potential Impact of Time Zones and Market Holidays”). Since the Funds may invest significantly in securities that are, or may be, restricted, traded infrequently, thinly traded, or relatively illiquid (relatively illiquid securities), they may be particularly vulnerable to arbitrage market timing. An arbitrage market timer may seek to take advantage of a possible differential between the last available market prices for one or more of those relatively illiquid securities that are used to calculate the Funds’
